 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KATHLEEN A. SERVATIUS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                               CASE NO. 1:20-MJ-00046 SAB
12                                 Plaintiff,                STIPULATION TO CONTINUE
                                                             PRELIMINARY HEARING AND TO
13                           v.                              EXTEND TIME WITHIN WHICH AN
                                                             INDICTMENT OR INFORMATION
14   JESUS ZEPEDA LOPEZ,                                     MAY BE FILED; ORDER THEREON
15                                 Defendant.                Date: March 30, 2020
                                                             Time: 2:00 p.m.
16                                                           Honorable Erica P. Grosjean
17

18
            The United States of America, by and through MCGREGOR W. SCOTT, United States
19
     Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant, by
20
     and through his attorney of record, Roger Bonakdar, hereby stipulate and agree as follows:
21
            The defendant was charged by Criminal Complaint in the above-captioned matter on or about
22
     March 15, 2020 and arrested on March 16, 2020. He appeared that same day. The Preliminary Hearing
23
     in this matter is set for March 30, 2020 at 2:00 p.m.
24
            In response to the current COVID-19 public emergency, the Centers for Disease Control and
25
     Prevention (CDC) has issued guidelines recommending against gatherings of fifty or more persons,
26
     effective March 15, 2020; on March 16, 2020, President Trump cautioned that gatherings should be
27
     limited to ten persons or fewer; the World Health Organization declared COVID-19 a global pandemic
28
     on March 11, 2020; President Trump declared the outbreak to constitute a national emergency on March
      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                             1
30
 1   13, 2020; California Governor Gavin Newsom declared a state of emergency on March 4, 2020 and
 2   issued a shelter in place order on March 19, 2020.
 3          The CDC currently recommends that people attempt to keep an appropriate distance between
 4   themselves and other people, a technique known as social distancing, which is especially important for
 5   individuals with a higher health risk, and that employers attempt to minimize exposure between
 6   employees and the public and to consider the public health and safety when scheduling group or public
 7   events; and
 8          On March 17, 2020, this Court issued General Order 611, suspending all jury trials in the Eastern
 9   District of California scheduled to commence before May 1, 2020. In addition, the Order left to the
10   United States Attorney whether to call in the grand juries to indict cases. Thus far, the United States
11   Attorney has not called the grand jury due to public health issues and no grand jury has been in session
12   since the defendant’s arrest. This General Order was entered to address public health concerns related to
13   COVID-19.
14          Pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b), an information or indictment charging an
15   individual with the commission of an offense shall be filed within 30 days from the date on which such
16   individual was arrested but “[i]f an individual has been charged with a felony in a district in which no
17   grand jury has been in session during such thirty-day period, the period of time for filing of the
18   indictment shall be extended an additional thirty days”.1 In addition to this automatic exclusion, the Act
19   excludes “[a]ny period of delay resulting from a continuance granted by any judge . . . if the judge
20   granted the continuance on the basis of his findings that the ends of justice served by taking such action
21   outweigh the best interest in the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).
22          Under 18 U.S.C. § 3164, an additional speedy-trial requirement applies to a defendant who is (1)
23   “being held in detention solely because he is awaiting trial” or (2) “released” but “designated by the
24
            1
25             This provision should apply to grand juries that remain available but are not sitting. The
     Supreme Court has referred to a grand jury being “not in session” to refer to the grand jury’s “schedule,”
26   not its empanelment. Jaben v. United States, 381 U.S. 214, 219 (1964); United States v. Towill, 548
     F.2d 1363, 1367 (9th Cir. 1977) (“A close reading of Jaben convinces us that the Court meant to equate
27   ‘session’ with the current ‘grand jury schedule,’ not with the theoretical possibility of summoning a
     grand jury on short notice.”). “In session,” under Federal Rule of Criminal Procedure 6(d)(1), similarly
28   refers to a particular meeting of the grand jury; thus the Rule describes the “persons who may be present
     while the grand jury is in session[.]” Id.
      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                          2
30
 1   attorney for the Government as being ‘high risk.’” 18 U.S.C. § 3164(b). For such defendants, trial
 2   “shall commence not later than ninety days following the beginning of such continuous detention or
 3   designation of high risk by the attorney for the Government.” Id. Failure to do so shall result in release
 4   from custody or “automatic review . . . of the conditions of release.” Id. However, the “periods of delay
 5   enumerated in section 3161(h) are excluded in computing the time limitation specified in this section.”
 6   Id. Accordingly, the ends-of-justice exclusion applies to § 3164’s 90-day rule.
 7           Although the General Order addresses the district-wide health concern, the Supreme Court has
 8   emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
 9   openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
10   Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
11   exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
12   at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
13   judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
14   orally or in writing”).
15           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
16   and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances
17   are excludable only if “the judge granted such continuance on the basis of his findings that the ends of
18   justice served by taking such action outweigh the best interest of the public and the defendant in a
19   speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets
20   forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice
21   served by the granting of such continuance outweigh the best interests of the public and the defendant in
22   a speedy trial.” Id.
23           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code
24   T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
25   natural disasters, or other emergencies, this Court has discretion to order a continuance in such
26   circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
27   following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
28   recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                            3
30
 1   States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
 2   September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
 3   similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
 4          In light of the societal context created by the foregoing, this Court should consider the following
 5   case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
 6   justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
 7   for the Preliminary Hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
 8   pretrial continuance must be “specifically limited in time”).
 9                                                 STIPULATION
10          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
11   through defendant’s counsel of record, hereby stipulate as follows:
12          1.       By previous order, this matter was set for status on March 30, 2020.
13          2.       Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into
14   account the public interest in the prompt disposition of criminal cases, good cause exists to continue the
15   preliminary hearing date to April 30, 2020.
16          3.       Because no grand jury will likely be in session in the Eastern District of California until
17   April 30, 2020, even if the additional 30-day extension under 18 U.S.C. § 3161(b) did not apply, a
18   continuance should be granted because failure to grant a continuance in this matter would likely make a
19   continuation of the proceeding impossible or result in a miscarriage of justice, and the ends of justice
20   served by a continuance in this case therefore outweigh the best interest of the public and defendant in a
21   speedy trial.
22          4.       In addition, the ends of justice served by a continuance outweigh the best interests of the
23   defendant and the public in a speedy trial because failure to grant a continuance would:
24                   a)     likely result in a miscarriage of justice;
25                   b)     deny counsel for the defendant and the government the reasonable time necessary
26          for effective preparation, taking into account the exercise of due diligence.
27                   c)     The discovery associated with this case includes many recordings, videos, and
28          reports and the government will provide such discovery to the defense so that counsel may

      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                           4
30
 1           commence its investigation into the charges and consult with his client;
 2                  d)      Counsel for defendant desires additional time to review discovery and to confer
 3           with his client regarding a potential resolution of this matter.
 4                  e)      Counsel for the parties believe that failure to grant the above-requested
 5           continuance would deny them the reasonable time necessary for effective preparation, taking into
 6           account the exercise of due diligence, especially in light of the closing of the United States
 7           Attorney’s Office due to possible exposure to COVID-19;.
 8                  f)      In addition to the public health concerns cited by General Order 611 and
 9           presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in
10           this case because counsel or other relevant individuals have been encouraged to telework and
11           minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
12           contact should the grand jury be required to meet or a trial be set to proceed.
13           5.     Based on the above-stated findings, the ends of justice served by continuing the case as
14   requested outweigh the interest of the public and the defendant in a trial within the original date
15   prescribed by the Speedy Trial Act.
16           6.     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
17   within which trial and indictment must commence, the time period of March 30, 2020 to April 30, 2020,
18   inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it
19   results from a continuance granted by the Court at defendant’s request on the basis of the Court’s
20   finding that the ends of justice served by taking such action outweigh the best interest of the public and
21   the defendant in a speedy trial
22           7.     Therefore, the parties agree that time should be excluded from computation under the
23   Speedy Trial Act under 18 U.S.C. § 3161(h)(7).
24           ACCORDINGLY, the parties respectfully ask the Court to find that:
25           Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into account the
26   public interest in the prompt disposition of criminal cases, good cause exists to continue the preliminary
27   hearing date to April 30, 2020.
28   ///

       STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                           5
30
 1          Because no grand jury will be in session in the Eastern District of California for the 30-day
 2   period after the arrest of the defendant in this case, the period of time for filing of the indictment is
 3   therefore extended to 60 days pursuant to 18 U.S.C. § 3161(b), namely until May 16, 2020;
 4          In any event, the ends of justice served by a continuance outweigh the best interests of the public
 5   and the defendant in a speedy trial, and the period of time from March 30, 2020 to and including April
 6   30, 2020, constitutes a period of delay that shall be excluded in computing the time within which an
 7   information or an indictment must be filed and within which trial must begin pursuant to 18 U.S.C. §
 8   3161(h)(7).
 9          Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy
10   Trial Act dictate that additional time periods are excludable from the period within which a trial must
11   commence.
12          IT IS SO STIPULATED.
13    Dated: March 24, 2020                                     MCGREGOR W. SCOTT
                                                                United States Attorney
14

15                                                              /s/ Kathleen A. Servatius
                                                                KATHLEEN A. SERVATIUS
16                                                              Assistant United States Attorney

17

18   DATED: March 24, 2020                          /s/Roger Bonakdar
                                                    Roger Bonakdar
19                                                  Attorney for Defendant Jesus Zepeda Lopez

20

21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                            6
30
 1                                                      ORDER
 2            Based upon the facts set forth above, the records of this case, the representations of counsel, and
 3   the stipulation of the parties,
 4            IT IS THE FINDING OF THIS COURT that:
 5            Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into account the
 6   public interest in the prompt disposition of criminal cases, there is good cause to extend the time limit
 7   for holding a preliminary hearing until April 30, 2020, at 2:00 PM before Magistrate Judge Stanley A.
 8   Boone.
 9            Because no grand jury will likely be in session in the Eastern District of California for the 30-day
10   period after the arrest of the defendant in this case, the period of time for filing of the indictment is
11   extended to 60 days pursuant to 18 U.S.C. § 3161(b), namely until May 16, 2020;
12            The ends of justice served by the schedule set forth herein as requested outweigh the interest of
13   the public and the defendants in a either an indictment or a trial within the original date prescribed by
14   the Speedy Trial Act for the reasons stated in the parties’ stipulation.
15            IT IS HEREBY ORDERED that the preliminary hearing in this case be continued from March
16   30, 2020 until April 30, 2020 at 2:00 p.m before Magistrate Judge Stanley A. Boone.
17            IT IS FURTHER ORDERED THAT for the purpose of computing time under the Speedy Trial
18   Act, 18 U.S.C. § 3161(b) and 3164, within which an indictment must be returned and trial must
19   commence, the time period of March 30, 2020 and April 30, 2020, inclusive, is deemed excludable
20   pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court
21   at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such
22   action outweigh the best interest of the public and the defendant in a speedy trial.
23
     IT IS SO ORDERED.
24

25       Dated:     March 24, 2020                               /s/
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28

      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                            7
30
